BOYD, Justice,
concurring specially.
Under the present system persons having certain educational and moral attributes are permitted to take the Florida Bar examination without being residents, although some of the jurisdictions from which they come may simultaneously refuse to permit Florida residents to take bar examinations without becoming residents of those jurisdictions. This is fundamentally wrong and constitutes unfair treatment to law students and lawyers residing in Florida who may wish to take bar examinations elsewhere. For a long time I have strongly favored a reciprocal rule which would waive residency requirements for persons in states and jurisdictions which would permit Florida residents to take their bar examinations without becoming residents thereof. I would require Florida residence for those persons coming from jurisdictions which would deny Floridians the opportunity to take their bar examinations without becoming residents of such areas.
I would handle this in the same manner as those states do which permit waiver of bar examinations for only those persons coming from jurisdictions which reciprocate by waiving bar examinations for their residents.